         Case 5:20-cv-01469-OLG Document 1-1 Filed 12/28/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


ANTONIO G. CANTU,                   §
                                    §
            Plaintiff,              §
                                    §               CIVIL ACTION NO.
VS.                                 §               5:20-CV-1469
                                    §
BEXAR COUNTY APPRAISAL DISTRICT     §
AND MICHAEL AMEZQUITA, INDIVIDUALLY,§
                                    §
            Defendants.             §
__________________________________ §

                       DEFENDANT’S PETITION FOR REMOVAL

       Now comes the BEXAR COUNTY APPRAISAL DISTRICT and MICHAEL

AMEZQUITA, INDIVIDUALLY Defendants in the above entitled and numbered cause, and

pursuant to 28 U.S.C. 1441(b) files this its Petition for Removal and would respectfully show

unto the Court the following:


                                              I.

       On November 18, 2020, an action was commenced against the Defendant, in Cause No.

2020CI22543 by filing of Plaintiffs’ Original Petition on November 18, 2020, copies of which

are attached hereto as Exhibit “A” and incorporated herein for all purposes.         No other

proceedings have been held in said cause.

                                              II.

       The above entitled and numbered cause is a civil action in which this Court has original

jurisdiction under the provisions of 28 U.S.C. 1331, and is one which may be removed to this

Court by Petitioner, BEXAR COUNTY APPRAISAL DISTRICT and MICHAEL AMEZQUITA,

INDIVIDUALLY, pursuant to 42 U.S.C. § 1983.
            Case 5:20-cv-01469-OLG Document 1-1 Filed 12/28/20 Page 2 of 4




                                                             III.

         Defendant further submits that it will pay all court costs and debts incurred by reason of

this removal proceeding should the Court determine that this action is not removable or is

improperly removed. Furthermore, a written notice of the filing of the Petition has been given to

all adverse parties.

                                                             IV.

         There are no other Defendants in this matter and therefore the filing of a Joinder for

Removal will not be necessary.

         WHEREFORE, PREMISES CONSIDERED, Defendant prays that the above entitled

and numbered cause now pending in the 225th Judicial District Court of Bandera County, Texas
be removed to this Court.

                                                 Respectfully submitted,

                                                 LAW OFFICES OF CHARLES S. FRIGERIO
                                                 A Professional Corporation
                                                 Riverview Towers
                                                 111 Soledad, Suite 840
                                                 San Antonio, Texas 78205
                                                 (210) 271-7877
                                                 (210) 271-0602 Telefax
                                                 Email: frigeriolaw1995@sbcglobal.net

                                                 BY: //s// Charles S. Frigerio
                                                        CHARLES S. FRIGERIO
                                                        SBN: 07477500
                                                        Lead Counsel

                                                      HECTOR X. SAENZ
                                                      SBN: 17514850
                                                 ATTORNEYS FOR DEFENDANTS
                                                 BEXAR COUNTY APPRAISAL DISTRICT AND
                                                 MICHAEL AMEZQUITA




Antonio G. Cantu v. Bexar County Appraisal District, et al                       Civil Action No.
Defendants’ Petition for Removal                                                                    Page 2
            Case 5:20-cv-01469-OLG Document 1-1 Filed 12/28/20 Page 3 of 4




                                          CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing Defendant
BEXAR COUNTY APPRAISAL DISTRICT and MICHAEL AMEZQUITA’S Notice of
Removal has been electronically filed on December 28, 2020 via CM/ECF has been forwarded
by electronic mail to the ECF Participant:

Mr. Edward L. Pina
Edward L. Pina & Associates, P.C.
The Ariel House
8118 Datapoint Drive
San Antonio, Texas 78229-3268                                Email: epina@arielhouse.com


                                                             //s// Charles S. Frigerio
                                                             CHARLES S. FRIGERIO




Antonio G. Cantu v. Bexar County Appraisal District, et al                                 Civil Action No.
Defendants’ Petition for Removal                                                                              Page 3
            Case 5:20-cv-01469-OLG Document 1-1 Filed 12/28/20 Page 4 of 4




                                                   VERIFICATION

STATE OF TEXAS                         *
                                       *
COUNTY OF BEXAR                        *

     BEFORE ME, the undersigned authority, on this day personally appeared CHARLES S.
FRIGERIO, known to me to be a credible person, and upon his oath, stated as follows:

                   That he is a Trial Attorney and licensed to practice law in the State
                   of Texas;

                   That he is an attorney of record for Defendant, BEXAR COUNTY
                   APPRAISAL DISTRICT AND MICHAEL AMEZQUITA,
                   INDIVIDUALLY in the foregoing entitled and numbered cause,
                   and has read the foregoing Defendant’s Petition for Removal; and,

                   That the information contained therein is within his personal
                   knowledge and true and correct.



                                                             ________________________________________
                                                             CHARLES S. FRIGERIO

        SUBSCRIBED AND SWORN TO BEFORE ME by the said CHARLES S.
FRIGERIO, on this, the 28th day of December, 2020, to certify which witness my hand and seal
of office.

                                                             _________________________________________
                                                             Notary Public In and For the State of Texas

                                                             My Commission Expires: ____________________




Antonio G. Cantu v. Bexar County Appraisal District, et al                            Civil Action No.
Defendants’ Petition for Removal                                                                         Page 4
